Name: Commission Implementing Decision (EU) 2019/60 of 11 January 2019 amending Decision 2009/866/EC, Decision 2010/419/EU, Implementing Decision 2012/651/EU and Implementing Decision (EU) 2016/1685 as regards the representative of the authorisation holder (notified under document C(2019) 15) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: marketing;  health;  agricultural activity;  plant product;  technology and technical regulations;  foodstuff
 Date Published: 2019-01-15

 15.1.2019 EN Official Journal of the European Union L 12/31 COMMISSION IMPLEMENTING DECISION (EU) 2019/60 of 11 January 2019 amending Decision 2009/866/EC, Decision 2010/419/EU, Implementing Decision 2012/651/EU and Implementing Decision (EU) 2016/1685 as regards the representative of the authorisation holder (notified under document C(2019) 15) (Only the Dutch and French texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular to Article 9(2) and Article 21(2) thereof, Whereas: (1) By letters dated 15 February and 28 March 2017, Syngenta Crop Protection AG requested the Commission that, following a reorganisation of the Syngenta group, all authorisations and pending applications for genetically modified products should be transferred from its current representative Syngenta France SAS to the representative Syngenta Crop Protection NV/SA, Belgium. (2) The Commission informed Syngenta Crop Protection AG that in order to proceed with those transfers, the request should be confirmed by letters from both Syngenta France SAS and Syngenta Crop Protection NV/SA, Belgium confirming their agreement with those transfers. The Commission received those letters on 1 March 2018. (3) The implementation of the requested change requires the amendment of decisions authorising the placing on the market of genetically modified products for which Syngenta Crop Protection AG is the authorisation holder. In particular, the following decisions should be amended: Commission Decisions 2009/866/EC (2) and 2010/419/EU (3) and Commission Implementing Decision 2012/651/EU (4) and (EU) 2016/1685 (5). (4) The proposed amendments to the authorisation decisions are purely administrative in nature and do not entail a new assessment of the products concerned. (5) With regard to pending applications for which Syngenta Crop Protection AG is the applicant, the requested change is to be formalised at the moment of the adoption of the corresponding authorisations. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendment to Decision 2009/866/EC Decision 2009/866/EC is amended as follows: (1) In Article 6, Syngenta Seeds S.A.S., France is replaced by Syngenta Crop Protection NV/SA, Belgium; (2) In Article 8, Seeds S.A.S., Chemin de l'Hobit 12, BP 27  F-31790 Saint-Sauveur  France is replaced by Syngenta Crop Protection NV/SA, Avenue Louise 489, 1050 Brussels, Belgium; (3) In point (a) of the Annex, the name Syngenta Seeds S.A.S. is replaced by Syngenta Crop Protection NV/SA; the address Chemin de l'Hobit 12, BP 27  F-31790 Saint-Sauveur  France is replaced by Avenue Louise 489, 1050 Brussels, Belgium. Article 2 Amendment to Decision 2010/419/EU Decision 2010/419/EU is amended as follows: (1) In Article 6, Syngenta Seeds SAS, France is replaced by Syngenta Crop Protection NV/SA, Belgium; (2) In Article 9, Syngenta Seeds SAS, Chemin de l'Hobit 12, BP 27, 31790 Saint-Sauveur, France is replaced by Syngenta Crop Protection NV/SA, Avenue Louise 489, 1050 Brussels, Belgium; (3) In point (a) of the Annex, the name Syngenta Seeds SAS is replaced by Syngenta Crop Protection NV/SA; the address Chemin de l'Hobit 12, BP 27, 31790 Saint-Sauveur, France is replaced by Avenue Louise 489, 1050 Brussels, Belgium. Article 3 Amendment to Implementing Decision 2012/651/EU Implementing Decision 2012/651/EU is amended as follows: (1) In Article 6, Syngenta Seeds SAS, France is replaced by Syngenta Crop Protection NV/SA, Belgium; (2) In Article 8, Syngenta Seeds SAS, 12, Chemin de l'Hobit, 31790 Saint-Sauveur, France is replaced by Syngenta Crop Protection NV/SA, Avenue Louise 489, 1050 Brussels, Belgium; (3) In point (a) of the Annex, the name Syngenta Seed SAS is replaced by Syngenta Crop Protection NV/SA; the address 12, Chemin de l'Hobit, 31790 Saint-Sauveur, France is replaced by Avenue Louise 489, 1050 Brussels, Belgium. Article 4 Amendment to Implementing Decision (EU) 2016/1685 Implementing Decision (EU) 2016/1685 is amended as follows: (1) In Article 7, Syngenta France SAS is replaced by Syngenta Crop Protection NV/SA, Belgium; (2) In Article 10, Syngenta France SAS, 12, Chemin de l'Hobit, 31790 Saint-Sauveur, France is replaced by Syngenta Crop Protection NV/SA, Avenue Louise 489, 1050 Brussels, Belgium; (3) In point (a) of the Annex, the name Syngenta France SAS is replaced by Syngenta Crop Protection NV/SA; the address 12, Chemin de l'Hobit, 31790 Saint-Sauveur, France is replaced by Avenue Louise 489, 1050 Brussels, Belgium. Article 5 Addressee This Decision is addressed to Syngenta Crop Protection NV/SA, Avenue Louise 489, 1050 Brussels, Belgium. Done at Brussels, 11 January 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Commission Decision 2009/866/EC of 30 November 2009 authorising the placing on the market of products containing, consisting of, or produced from genetically modified maize MIR604 (SYN-IR6Ã4-5) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 314, 1.12.2009, p. 102). (3) Commission Decision 2010/419/EU of 28 July 2010 renewing the authorisation for continued marketing of products containing, consisting of, or produced from genetically modified maize Bt11 (SYN-BTÃ11-1), authorising foods and food ingredients containing or consisting of field maize Bt11 (SYN-BTÃ11-1) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council and repealing Decision 2004/657/EC (OJ L 197, 29.7.2010, p. 11). (4) Commission Implementing Decision 2012/651/EU of 18 October 2012 authorising the placing on the market of products containing, consisting of, or produced from genetically modified maize MIR162 (SYN-IR162-4) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 290, 20.10.2012, p. 14). (5) Commission Implementing Decision (EU) 2016/1685 of 16 September 2016 authorising the placing on the market of products containing, consisting of, or produced from genetically modified maize Bt11 Ã  MIR162 Ã  MIR604 Ã  GA21, and genetically modified maizes combining two or three of the events Bt11, MIR162, MIR604 and GA21, and repealing Decisions 2010/426/EU, 2011/892/EU, 2011/893/EU and 2011/894/EU (OJ L 254, 20.9.2016, p. 22).